DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 15 are objected to because of the following informalities:  
Claim 6 (lines 16-17) recites “a substantially the longitudinal direction”, which is grammatically incorrect.
Claim 15 (line 2) recites “to locking tab channel”, which is grammatically incorrect.  	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang                                (US 2012/0317740).
As to claim 1, Yang discloses a connector (10, 20) capable of connecting a wiper blade with a wiper arm, the connector comprising: 									a body member (10) having a first side wall and a second wall (Vertical portions of 102), the first and second side walls opposing one another in a lateral direction, a bottom side and a top side (103), the bottom side and top side opposing one another in a vertical direction, a proximal end and a distal end, the proximal end and the distal end opposing one another in a longitudinal direction (Figs. 2 and 3); and a connector securing structure (The material surrounding 13), wherein the connector securing 
As to claim 2, wherein the connector securing structure is provided on the first side wall (Fig. 3).
As to claim 3, wherein the connector securing structure is provided on the second side wall   (Fig. 3).
As to claim 4, wherein the arcuate rivet clip extends from the top end of the rivet passage substantially in a substantially longitudinal direction towards the distal end (Fig. 3).
As to claim 5, wherein the arcuate rivet clip extends from the top end of the rivet passage in a substantially longitudinal direction towards the proximal end (Fig. 3).
As to claim 6, Yang discloses a wiper blade assembly comprising:
a wiper blade (4) comprising a wiper strip and a mounting base (The element located at “4”; Fig. 8); and a connector (10, 20) capable of connecting a wiper blade with a wiper arm, the connector comprising a body member (10) having: a first side wall and a second wall (Vertical portions of 102), the first and second side walls opposing one another in a lateral direction, a bottom side and a top side (103), the bottom side and top side opposing one another in a vertical direction and the top side extending between the first and second side walls, and a proximal end and the distal end, the proximal end and the distal end opposing one another in a longitudinal direction (Figs. 2 and 3); and a connector securing structure (The material surrounding 13), wherein the connector securing structure comprises a rivet passage (The rectangular hole of 13; Fig. 3) and an arcuate rivet clip (The keyhole shaped hole of 13), wherein the rivet passage extends in a vertical direction from the bottom side towards the top side, and wherein the arcuate rivet clip extends from a top end of the rivet passage in a substantially the longitudinal direction extending from the rivet passage (Fig. 3).

As to claim 8, wherein the connector securing structure is provided on the second side wall    (Fig. 3).
As to claim 9, wherein the arcuate rivet clip extends from the top end of the rivet passage substantially in a substantially longitudinal direction towards the distal end (Fig. 3).
As to claim 10, wherein the arcuate rivet clip extends from the top end of the rivet passage in a substantially longitudinal direction towards the proximal end (Fig. 3).
As to claim 11, Yang discloses a connector (10, 20) for connecting a wiper blade (4) with a wiper arm, the connector comprising:
an elongate body member (10) having a front end and a rear end spaced apart in a longitudinal direction, a first side wall and a second wall (Vertical portions of 102) spaced apart in a lateral direction, and a bottom side and a top surface spaced apart in a vertical direction, the top surface extending between the first and second side walls (Figs. 2 and 3); and
a connector securing structure (The material surrounding 13), wherein the connector securing structure comprises a rivet passage (The rectangular hole of 13; Fig. 3) and an arcuate rivet clip (The keyhole shaped hole of 13), the rivet passage extending in the vertical direction from the bottom side towards the top surface, and the arcuate rivet clip extending in the longitudinal direction, substantially perpendicular to the rivet passage from a top end of the rivet passage (Figs. 2 and 3).
As to claim 12, further comprising:
a first side channel (11 or one of the six rectangular openings of 11) longitudinally extending along a portion of an outer surface of the first side wall proximate the first end of the elongate body member; a first tongue receiving opening (100) located towards the front end of the elongate body member, the first tongue opening structured to receive a corresponding front tongue (2) on the wiper 
As to claim 17, wherein the arcuate rivet clip extends in the longitudinal direction, substantially perpendicular to the rivet passage towards the front end (Fig. 3).
As to claim 18, wherein the arcuate rivet clip extends in the longitudinal direction, substantially perpendicular to the rivet passage towards the rear end (Fig. 3).
As to claim 19, wherein the arcuate rivet clip extends between the first and second side walls and is structured and disposed for releasably securing the wiper blade to the connector, and the arcuate rivet clip sized to permit the releasably secured wiper blade to pivot during operation of the wiper blade; and the rivet passage extending between the first and second side walls, the rivet passage structured and disposed to permit access to the arcuate rivet clip (Fig. 3).
As to claim 20, wherein the body member further comprises:
a first side channel (11 or one of the six rectangular openings of 11) longitudinally extending along a portion of an outer surface of the first side wall proximate the distal end of the body member; a first tongue receiving opening (100) located towards the distal end of the body member, the first tongue opening structured to receive a corresponding front tongue (2) on the wiper arm (paragraph 31); and a U-shaped cap (20) having an upper wall (The uppermost wall of 20) and first (The wall 22 is mounted to) and second (The leftmost or rightmost wall of 20) side walls, and including a first side protrusion (22) .
Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/ANDREW A HORTON/Primary Examiner, Art Unit 3723